t c memo united_states tax_court robert d hill petitioner v commissioner of internal revenue respondent docket no 3782-o2l filed date robert d hill pro_se erin k huss for respondent memorandum opinion laro judge petitioner while residing in sedona arizona petitioned the court under sec_6330 to review respondent’s filing of a notice of lien under sec_6323 and his determination as to proposed levy upon petitioner’s property respondent filed the lien and proposed the levy to collect federal income taxes including accuracy-related_penalties and interest of approximately dollar_figure for dollar_figure for and dollar_figure for currently the case is before the court on respondent’s motion for summary_judgment under rule and to impose a penalty under sec_6673 petitioner responded to respondent’s motion under rule b ’ we shall grant respondent’s motion for summary_judgment and shall impose a dollar_figure penalty against petitioner unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background petitioner filed a and federal_income_tax return on date date and date respectively each return showed a tax_liability due petitioner has never paid any of that tax reported as due on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing lien notice with respect to and enclosed ' we use the term approximately because these amounts were computed before the present proceeding and have since increased on account of interest as part of his response petitioner challenges as improper a declaration of respondent’s counsel that accompanied respondent’s motion for summary_judgment the declaration describes certain documents contained in respondent’s administrative file all of which were submitted to the court as part of respondent’s motion for summary_judgment we find petitioner’s challenge disingenuous -3- with the lien notice was a copy of form request for a collection_due_process_hearing on date respondent received from petitioner the completed form requesting the hearing regarding the lien on date petitioner filed an amended u s individual_income_tax_return for petitioner reported that he had zero income and zero taxes due explaining the changes due to ignorance i reported as income sources of income as income itself when in fact i had no statutory income_tax to report he attached to the amended_return a declaration stating in part that this return is not being filed voluntarily petitioner had ‘zero’ income according to the supreme court’s definition of income and petitioner can only swear to having ‘zero’ income for on date respondent mailed to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing final levy notice the final levy notice pertained to the subject years and informed petitioner of respondent’s intention to levy under sec_6331 and petitioner’s right under sec_6330 to a hearing with respondent’s office of appeals appeals enclosed with the final levy notice was a copy of form on date petitioner sent to respondent the completed form requesting the hearing regarding the levy on date petitioner filed an amended u s individual_income_tax_return for petitioner reported zero income and zero taxes due explaining the changes due to ignorance i reported as income sources of income as being income itself when in fact i had no statutory income to report on date appeals officer julienne peterson held with petitioner a hearing under sec_6330 at the hearing the appeals officer provided petitioner with forms certificates of assessments payments and other specified matters the forms were dated date and were for and the appeals officer discussed with petitioner the case of 115_tc_576 and provided petitioner with a copy of the court’s opinion in that case the appeals officer also gave petitioner a copy of this court’s opinion in davis v commissioner tcmemo_2001_87 on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or for and this notice reflected the determination of appeals to sustain the lien and proposed levy discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v -5- commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there 1s no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as will be shown in the discussion that follows petitioner has raised no genuine issue as to any material fact accordingly we conclude that this case is ripe for summary_judgment sec_6321 imposes a lien in favor of the united_states on all of a person’s property and rights to property where such person is liable to pay any_tax and neglects or refuses to pay the same after demand under sec_6322 the lien arises at the time the assessment is made and continues until the liability for the amount so assessed is paid sec_6323 requires the secretary to file a notice_of_federal_tax_lien in order for the -6- lien to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e see eg 114_tc_176 sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary may collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary must provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given _7- notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination 115_tc_35 goza v commissioner supra in the case of such judicial review the court will review a taxpayer’s liability under the de novo standard where the validity of the underlying tax_liability is at issue the court will review the commissioner’s administrative determination for abuse_of_discretion with respect to other issues 114_tc_604 here respondent notified petitioner that respondent had filed a notice of federal_income_tax lien against petitioner’s property and was proposing to levy upon that property in order to collect unpaid income_tax assessments following the determination by appeals that respondent’s lien and proposed levy were proper petitioner sought relief in this court petitioner alleges in his petition that the determination was made without verification that the law and procedures were complied with petitioner asserts that neither of the transcripts forms showed that the petitioner had been sent the notice of assessment pursuant to sec_6303 or that the commissioner had transmitted the certified assessment list identifying the petitioner to the director or that the assessment officer had in fact executed the summary record of assessment on the dates the assessments were alleged to have been made - we disagree with petitioner’s allegation that the appeals officer failed to obtain the verification from the secretary required by sec_6330 sec_6330 does not require the appeals officer to rely upon a particular document eg the summary record itself rather than transcripts of account in order to satisfy this verification requirement kuglin v commissioner tcmemo_2002_51 see also weishan v commissioner tcmemo_2002_88 nor does it mandate that the appeals officer actually give a taxpayer a copy of the verification upon which the appeals officer relied sec_6330 sec_301_6330-1 proced admin regs see also 118_tc_162 given the additional fact that petitioner was actually given copies of the relevant forms which are a valid verification that the requirements of any applicable law or administrative procedure have been met 118_tc_365 mudd v commissioner tcmemo_2002_204 howard v commissioner tcmemo_2002_81 mann v commissioner tcmemo_2002_48 we hold that the assessments were valid kuglin v commissioner supra see also duffield v commissioner tcmemo_2002_53 and the appeals officer satisfied the verification requirement of sec_6330 yacksyzn v commissioner tcmemo_2002_99 cf nicklaus v commissioner t cc petitioner has not demonstrated in -9- this proceeding any irregularity in the assessment procedure that would raise a question about the validity of the assessment or the information contained in forms see mann v commissioner supra petitioner further contends that he had not been sent the notice of assessment the record shows otherwise the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof sec_6303 if mailed this notice_and_demand is required to be sent to the taxpayer’s last_known_address id forms show that respondent sent petitioner notices of balance due for and a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 schaper v commissioner tcmemo_2002_203 in addition petitioner received numerous final notices notices of intention to lien and levy receipt of which petitioner does not dispute these numerous notices were sufficient and met the requirements of sec_6303 7_f3d_137 9th cir 953_f2d_531 9th cir weishan v commissioner supra the form on which a notice of assessment and demand for payment is made is irrelevant as long as it provides the taxpayer with all the information required under sec_6303 908_f2d_521 9th cir for the foregoing reasons we sustain respondent’s determination as to the lien and proposed levy as a permissible exercise of discretion we now turn to the requested penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless we have repeatedly indicated our willingness to impose such penalties ina lien and levy review case roberts v commissioner supra moreover we have imposed penalties in such proceedings when the taxpayer has raised frivolous and groundless arguments as to the legality of the federal tax laws yacksyzn v commissioner supra watson v commissioner tcmemo_2001_ davis v commissioner tcmemo_2001_87 petitioner we believe has instituted and maintained this proceeding primarily for delay and has advanced only frivolous and groundless shopworn arguments he was informed of our decision in 115_tc_576 wherein we stated unequivocally that we would not hesitate to impose penalties under sec_6673 against taxpayers who advance --11- frivolous and groundless claims ina lien or levy proceeding or instituted that proceeding for the purpose of delay petitioner also was advised of our decision in davis v commissioner supra ’ wherein we imposed upon the taxpayer a dollar_figure penalty under sec_6673 for advancing frivolous and groundless claims pursuant to sec_6673 we require petitioner to pay to the united_states a penalty of dollar_figure we have considered all arguments made by the parties and have found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent at the hearing the appeals officer gave copies of above- referenced cases to petitioner
